Case 1:18-cr-00681-WFK-ST Document 305 Filed 10/21/19 Page 1 of 1 PageID #: 9738
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
 MEB/HDM                                             271 Cadman Plaza East
 F. #2016R00695                                      Brooklyn, New York 11201



                                                     October 17, 2019

 By Email

 Michael Schachter, Esq.
 Randall W. Jackson, Esq.
 Casey Donnelly, Esq.
 Willkie Farr & Gallagher LLP
 787 Seventh Avenue
 New York, NY 10019-6099


                 Re:   United States v. Jean Boustani et al.
                       Criminal Docket No. 18-681 (WFK)

 Dear Counsel:

                  Enclosed please find the government’s production of supplemental 18 U.S.C.
 § 3500 material (“supplemental 3500 material”), and a list of the supplemental 3500
 material, which was released from our filter team today. The supplemental 3500 material was
 sent by email. The government reserves the right to amend, supplement or alter the enclosed
 list, and to withdraw or supplement material produced pursuant to 18 U.S.C. § 3500 prior to
 trial.


                                                     Very truly yours,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney
                                                     Eastern District of New York

                                             By:                /s/
                                                     Mark E. Bini
                                                     Hiral D. Mehta
                                                     Assistant U.S. Attorneys
                                                     (718) 254-8761/6418
